863 F.2d 654
Gerald M. HOCKING, Plaintiff-Appellant,v.Mayleee DUBOIS and Vitousek & Dick Realtors, Inc., a HawaiiCorporation, Defendants-Appellees.
No. 85-1932.
United States Court of Appeals,Ninth Circuit.
Dec. 7, 1988.

1
Before GOODWIN, Chief Judge, and BROWNING, SCHROEDER, FLETCHER, NELSON, NORRIS, WIGGINS, BRUNETTI, NOONAN, O'SCANNLAIN and TROTT, JJ.

ORDER

2
The opinion filed in the above-entitled matter, published at 89 F.2d 560, on February 10, 1988, is withdrawn and the case is taken under submission by the en banc court.